Citation Nr: 0639101	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1984 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran currently resides in 
the jurisdiction of the RO in New York, New York.


FINDINGS OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.   


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.

II.  Analysis

Service connection may be established for a disability  
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current  
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. §  1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v.  Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or  instrumentality.  See 
VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A.  § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9  
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that  
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In the instant case, the veteran has multiple PTSD diagnoses, 
including on VA examination in June 1997 which related his 
current symptomatology to various stressful events in 
service.  Therefore, elements (1) and (3) of 38 C.F.R. § 
3.304(f) have been met.  The crucial element in this case is 
element (2) relating to in-service stressors.

During the course of his appeal, the veteran has provided 
various statements of claimed stressors.  For purposes of 
this decision, the Board will focus only on his assertion, 
made during the June 1997 VA examination, that he was 
assaulted by an intruder while on guard duty in the 
Philippines where he wrestled the intruder to the ground and 
held him until other Marines arrived.  In this regard, the 
Board notes that the veteran's service personnel records 
reflect that he was awarded a meritorious mast on June 1985 
in the application of his guard orders where he was 
personally responsible for settling a disturbance at the main 
gate at Marine Barracks, Subic Bay, Philippines.  In a June 
2002 buddy statement, a fellow service member at the same 
location in the Philippines as the veteran at the time of the 
attack, stated that while the veteran was on guard duty, he 
and his team responded to intruders that had penetrated the 
perimeter.  One of the intruders pulled out a machete on the 
veteran during a physical altercation in which the veteran 
was forced to draw his weapon.  The intruders were 
subsequently charged with sabotage that was punishable by 
death in the Philippines.  The Board finds that the award of 
the meritorious mast and the buddy statement provides 
credible  supporting evidence to establish the occurrence of 
the alleged stressor.  That is, it is entirely reasonable 
that during the veteran's guard duties in the Philippines he 
was exposed to an intruder who threatened his life and 
required him to use deadly force.   The Board notes that the 
Court has held that a claimed stressor need not be confirmed 
in every detail.  See Suozzi v. Brown, 10 Vet. App. 307, 331 
(1997).  The supporting  evidence need only imply that the 
veteran was personally exposed to the stressor.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Based on the foregoing, the Board finds that the evidence of  
record supports a grant of service connection for PTSD.  
Although the veteran has alleged various other unverified 
stressors, the Board notes that the June 1997 VA examiner's 
diagnosis of PTSD is based, in part, on the confirmed 
stressor.  Therefore, the evidence of record is at least in 
relative equipoise.  Under the circumstances, the veteran 
prevails as to his claim for service connection for PTSD with 
application of the benefit of the doubt in his favor.  38 
U.S.C.A. § 5107. 


ORDER

The claim for service connection for PTSD is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


